SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended October 31, 2007 Commission File No. 0-52898 Mountain West Business Solutions , Inc. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-5566275 (State or other jurisdiction (IRS Employer File Number) of incorporation) 9844 W Powers Circle Littleton, Colorado80123 (Address of principal executive offices) (zip code) 720-404-7882 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No [ ]. As ofDecember 1, 2007, registrant had outstanding­­­­­9,388,000 shares of the registrant's common stock. The aggregate market value of the voting stock held by nonaffiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days: approximately $133,000. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] FORM 10-QSB MOUNTAIN WEST BUSINESS SOLUTIONS , INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements for the period ended October 31, 2007 Unaudited Balance Sheet 3 Unaudited Statements of Operations 4 Unaudited Statement of Shareholders' Equity 5 Unaudited Statement of Cash Flows 6 Item 2. Management's Discussion and Analysis and Plan of Operation 8 Item 3. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Changes in Securities 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to MOUNTAIN WEST BUSINESS SOLUTIONS , INC. ITEM 1. FINANCIAL STATEMENTS MOUNTAIN WEST BUSINESS SOLUTIONS , INC. FINANCIAL STATEMENTS (Unaudited) Quarter Ended October 31, 2007 - 1 - Mountain West Business Solutions , Inc. Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Unaudited balance sheet 3 Unaudited statements of operations 4 Unaudited statement of shareholders' Equity 5 Unaudited statements of cash flows 6 Notes to unauditedfinancial statements 7 - 2 - Mountain West Business Solutions, Inc. Unaudited Balance Sheet (A Development Stage Company) Unaudited Audited October July 31, 2007 31, 2007 ASSETS Current Assets: Cash and cash equivalents $ 7,895 $ 14,895 Total Current Assets 7,895 14,895 TOTAL ASSETS $ 7,895 $ 14,895 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities - Accounts payable 3,288 1,500 TOTAL LIABILITIES 3,288 1,500 SHAREHOLDERS' EQUITY Preferred stock, $.10 par value per share; Authorized 1,000,000 Shares; Issued and outstanding -0- shares. - - Common Stock, $.001 per share; Authorized 50,000,000 Shares; Issued and outstanding 9,388,000 shares 9,388 9,388 Capital paid in excess of par value 17,129 17,129 (Deficit) accumulated during the development stage (21,910 ) (13,122 ) TOTAL SHAREHOLDERS' EQUITY 4,607 13,395 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 7,895 $ 14,895 See Accompanying Notes To These Unaudited Financial Statements. - 3 - Mountain West Business Solutions, Inc. Unaudited Statement Of Operations (A Development Stage Company) 3 Months August 31, August 31, Ended 2006 (inception) 2006 (inception) October through October through October 31, 2007 31, 2006 31, 2007 Revenue: $ - $ - $ - General & Administrative Expenses Accounting 3,250 - 4,750 Advertising 2,000 - 2,000 Consulting 1,000 - 9,500 Office - - 25 Printing 2,538 2,538 Stock transfer - - 3,097 Total G & A 8,788 0 21,910 Net (Loss) (8,788 ) 0 (21,910 ) Basic (Loss) per common share (0.00 ) - (0.00 ) Weighted Average Common Shares Outstanding 9,388,000 - 9,388,000 See Accompanying Notes To These Unaudited Financial Statements. - 4 - Mountain West Business Solutions, Inc. (A Development Stage Company) Unaudited Statement of Shareholders' Equity August 31, 2006 (inception) through October 31, 2007 Deficit accumulated Number Of Capital Paid Dduring the Common Common in Excess development Shares Issued Stock of Par Value stage Total Balance at August 31, 2006 (Inception) - $ - $ - $ - $ - September 1, 2006 issued 8,500,000 shares of par value $.001 common stock for services valued at or $.001 per share 8,500,000 8,500 - 8,500 September 1, 2006 issued 500,000 shares of par value $.001 common stock for cash of $500 or $.001 per share 500,000 500 - 500 December 1, 2006 issued 250,000 shares of par value $.001 common stock for cash of $10,000 or $.04 per share 250,000 250 9,750 10,000 December 19, 2006 issued 20,000 shares of par value $.001 common stock for cash of $2,000 or $.10 per share 20,000 20 1,980 2,000 April 4, 2007 issued 118,000 shares of par value $.001 common stock for cash of $29,500 or $.25 per share as part of a private offering 118,000 118 29,382 29,500 Deferred offering costs (23,983 ) (23,983 ) Net (Loss) - - - (13,122 ) (13,122 ) Balance at July 31, 2007 9,388,000 $ 9,388 $ 17,129 $ (13,122 ) $ 13,395 Net (Loss) - - - (8,788 ) (8,788 ) Balance at October 31, 2007 9,388,000 $ 9,388 $ 17,129 $ (21,910 ) $ 4,607 See Accompanying Notes To These Unaudited Financial Statements. - 5 - Mountain West Business Solutions, Inc. Unaudited Statement Of Cash Flows (A Development Stage Company) Period From Period From 3 Months Inception Inception Ended August 31, 2006 August 31, 2006 October Through Through 31, 2007 October 31, 2006 October 31, 2007 Cash Flows From Operating Activities: Net (Loss) $ (8,788 ) $ - (21,910 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services - - 8,500 Increase in accounts payable 1,788 - 3,288 Net Cash Flows (used) in operations (7,000 ) - (10,122 ) Cash Flows From Investing Activities: Net Cash Flows (used) in Investing activities - - - Cash Flows From Financing Activities: Issuance of common stock 0 - 42,000 Deferred offering costs 0 - (23,983 ) Net Cash Flows provided by financing activities 0 - 18,017 Net Increase (Decrease) In Cash and cash equivalents (7,000 ) - 7,895 Cash and cash equivalents at beginning of period 14,895 - - Cash and cash equivalents at end of period $ 7,895 - $ 7,895 Supplementary Disclosure Of Cash Flow Information: Stock issued for services $ - $ - $ 8,500 Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - See Accompanying Notes To These Unaudited Financial Statements. - 6 - Mountain West Business Solutions, Inc. Notes To Unaudited Financial Statements For The Three Month Period Ended October 31, 2007 Note 1 - Unaudited Financial Information The unaudited financial information included for the three month interim period ended October 31, 2007 were taken from the books and records without audit. However, such information reflects all adjustments (consisting only of normal recurring adjustments, which are of the opinion of management, necessary to reflect properly the results of interim period presented). The results of operations for the three month period ended October 31, 2007are not necessarily indicative of the results expected for the fiscal year endedJuly 31, 2008 Note 2 - Financial Statements For a complete set of footnotes, reference is made to the Company’s Report on Form 10K-SB for the year ended July 31, 2007 as filed with the Securities and Exchange Commission and the audited financial statements included therein. - 7 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and notes thereto included in, Item 1 in this Quarterly Report on Form 10-QSB. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Forward-Looking Statements This Quarterly Report on Form 10-QSB and the documents incorporated herein by reference contain forward-looking. Such forward-looking statements are based on current expectations, estimates, and projections about our industry, management beliefs, and certain assumptions made by our management. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks", "estimates", variations of such words, and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict; therefore, actual results may differ materially from those expressed or forecasted in any such forward-looking statements. Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. However, readers should carefully review the risk factors set forth herein and in other reports and documents that we file from time to time with the Securities and Exchange Commission, particularly the Report on Form 10-KSB and any Current Reports on Form 8-K. Risk Factors You should carefully consider the risks and uncertainties described below; and all of the other information included in this document. Any of the following risks could materially adversely affect our business, financial condition or operating results and could negatively impact the value of your investment. We are recently formed, have no operating history, and have never been profitable. We were formed as a Colorado business entity in August, 2006. At the present time, we are a development stage company which is only minimally capitalized, has not engaged in any substantial business activity, and has no successful operating history.There can be no guarantee that we will ever be profitable.From our inception on August 31, 2006 through October 31, 2007, we generated no revenue. We had a net loss of $21,910 for this period. Because we had incurred operating losses from our inception, our accountants have expressed doubts about our ability to continue as a going concern. For the period ended October 31, 2007, our accountants have expressed doubt about our ability to continue as a going concern as a result of our continued net losses. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: · our ability to begin active operations; · our ability to locate clients who will purchase our services; and · our ability to generate revenues. - 8 - Based upon current plans, we may incur operating losses in future periods because we may, from time to time, be incurring expenses but not generating sufficient revenues. We expect approximately $50,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues will cause us to go out of business. We have a lack of liquidity and will need additional financing in the future. Additional financing may not be available when needed, which could delay our development or indefinitely postponed. We are only minimally capitalized. Because we are only minimally capitalized, we expect to experience a lack of liquidity for the foreseeable future in our proposed operations. We will adjust our expenses as necessary to prevent cash flow or liquidity problems. However, we expect we will need additional financing of some type, which we do not now possess, to fully develop our operations. We expect to rely principally upon our ability to raise additional financing, the success of which cannot be guaranteed. We will look at both equity and debt financing, including loans from our principal shareholder. However, at the present time, we have no definitive plans for financing in place, other than the funds which may be loaned to us by Mr. Milonas, our President. In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. To the extent that we experience a substantial lack of liquidity, our development in accordance with our proposed plan may be delayed or indefinitely postponed, our operations could be impaired, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. As a company with no operating history, we are inherently a risky investment. We have no operating history. Because we are a company with no history, the operations in which we engage in, business consulting, is an extremely risky business. An investor could lose his entire investment. Our operations are subject to our ability to successfully market our services. We have no substantial history of being able to successfully market our services. Our operations will depend, among other things, upon our ability to develop and to market our business consulting practice to clients. Further, there is the possibility that our operations will not generate income sufficient to meet operating expenses or will generate income, if any, at rates lower than those anticipated or necessary to sustain the investment. An investor could lose his entire investment. There are factors beyond our control which may adversely affect us. Our operations may also be affected by factors which are beyond our control, principally general market conditions and changing client preferences.Any of these problems, or a combination thereof, could have affect on our viability as an entity. We may never become profitable, fail as an organization, and our investors could lose some or all of their investment. Intense competition in our market could prevent us from developing revenue and prevent us from achieving annual profitability. In either situation, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. - 9 - We plan to provide management consulting with regard to accounting, computer and general business issues for small and home-office based companies. The barriers to entry are not significant. More importantly, we face strong competitors in all areas of our business. All aspects of our business are highly competitive. All of our competitors are larger than us and have greater financial resources than we do. All of our competitors have substantially greater experience in management consulting with regard to every area in which we plan to provide service. Competition with these companies could make it difficult, if not impossible for us to compete, which could adversely affect our results of operations. Competition from larger and more established companies is a significant threat and is expected to remain so for us. Any competition may cause us to fail to gain or to lose clients, which could result in reduced or non-existent revenue. Competitive pressures may impact our revenues and our growth. Our success will be dependent upon our management’s efforts. We cannot sustain profitability without the efforts of our management. Our success will be dependent upon the decision making of our directors and executive officers. These individuals intend to commit as much time as necessary to our business, but this commitment is no assurance of success. The loss of any or all of these individuals, particularly Mr. Milonas, our President, could have a material, adverse impact on our operations. We have no written employment agreements with any officers and directors, including Mr. Milonas. We have not obtained key man life insurance on the lives of any of our officers or directors. Our stock price may be volatile, and you may not be able to resell your shares at or above the public sale price. There has been, and continues to be, a limited public market for our common stock. Although our common stock is quoted in the Pink Sheets, an active trading market for our shares has not, and may never develop or be sustained. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: * actual or anticipated fluctuations in our operating results; * changes in financial estimates by securities analysts or our failure to perform in line with such estimates; * changes in market valuations of other consulting service oriented companies, particularly those that market services such as ours; * announcements by us or our competitors of significant innovations, acquisitions, strategic partnerships, joint ventures or capital commitments; * introduction of product enhancements that reduce the need for our services; * the loss of one or more key clients; and * departures of key personnel. Of our total outstanding shares as of October 31, 2007, a total of 9,270,000, Or approximately 99%, will be restricted from immediate resale but may be sold into the market in the near future. This could cause the market price of our common stock to drop significantly, even if our business is doing well. - 10 - As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. Because our stock is quoted on the Pink Sheets, it has a limited public trading market. As a result, it may be difficult or impossible for you to liquidate your investment. While our common stock currently is listed for trading, we have had only a few trades. We are quoted on the Pink Sheets. We cannot assure that such a market will improve in the future, even if our securities are listed on the NASD Bulletin Board. The NASD Bulletin Board requires that we be a reporting company under the Securities Exchange Act of 1934. However, we cannot guarantee that we will be accepted for listing on the NASD Bulletin Board. Further, we cannot assure that an investor will be able to liquidate his investment without considerable delay, if at all. If a more active market does develop, the price may be highly volatile. Our limited operating history, lack of profitability, negligible stock liquidity, potential extreme price and volume fluctuations, and regulatory burdens may have a significant impact on the market price of the common stock. It is also possible that the relatively low price of our common stock may keep many brokerage firms from engaging in transactions in our common stock. Applicable SEC rules governing the trading of “Penny Stocks” limit the liquidity of our common stock, which may affect the trading price of our common stock. Our common stock is currently quoted on the Pink Sheets.Since our common stock continues to trade well below $5.00 per share, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded.These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock and the associated risks.Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the written purchaser’s agreement to a transaction prior to purchase.These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock Buying low-priced penny stocks is very risky and speculative. The shares being offered are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you may purchase in the public markets. - 11 - Resale Limitations imposed by most states will limit the ability of our shareholders to sell their securities unless they are Colorado residents. The only state in which we plan to register this offering is Colorado. As a result, our selling shareholders may be limited in the sale of their Shares. The laws of most states require either an exemption from prospectus and registration requirements of the securities laws to sell their shares or registration for sale by this prospectus. These restrictions will limit the ability of non-residents of Colorado to sell the securities. Residents of other states must rely on available exemptions to sell their securities, such as Rule 144, and if no exemptions can be relied upon, then the selling shareholders may have to hold the securities for an indefinite period of time. Shareholders of states other than Colorado should consult independent legal counsel to determine the availability and use of exemptions to re-sell their securities. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. Overview and History Our proposed business is to provide management consulting with regard to accounting, computer and general business issues for small and home-office based companies. We were incorporated on August 31, 2006. Our original focus will be in the Denver, Colorado metropolitan area, but we may expand nationwide. At the present time, we have no active operations and are developing our business plan. We plan to sell our services to small and medium-sized business clients. At the present time, we have no plans to raise any additional funds within the next twelve months. Any working capital will be expected to be generated from internal operations or from funds which may be loaned to us by Mr. Milonas, our President. In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. However, we reserve the right to examine possible additional sources of funds, including, but not limited to, equity or debt offerings, borrowings, or joint ventures. No market surveys have ever been conducted to determine demand for our services. Therefore, there can be no assur­ance that any of our objectives will be achieved. In April, 2007, we completed a registered offering of our common shares under the provisions of the Colorado securities laws and under an exemption from the federal securities laws. We raised a total of $29,500 in this offering and sold a total of 118,000 shares. We registered these shares under cover of Form SB-2. The registration statement became effective in November, 2007. We have not been subject to any bankruptcy, receivership or similar proceeding. Our address is 9844 W. Powers Circle, Littleton CO, 80123.Our telephone number is (720) 404-7882. Results of Operations The following discussion involves our results of operations for the fiscal quarters ending October 31, 2007 and October 31, 2006. For the fiscal quarter ended October 31, 2007 we had no revenues. We also had no revenues for the fiscal quarter ended October 31, 2006. - 12 - General and administrative expenses for the fiscal quarter ended October 31, 2007 was $8,788. General and administrative expenses for the fiscal quarter ended October 31, 2006 was $-0-. The major components of these general and administrative expenses were payments to independent contractors, professional fees, and prepaid expenses. While our general and administrative expenses will continue to be our largest expense item, we believe that this expense will stabilize in the coming fiscal year as we reduce independent contractors, professional fees, and prepaid expenses. We had a net loss of $8,788 for the fiscal quarter ended October 31, 2007, compared to a net loss of $ -0- for the fiscal quarter ended October 31, 2006. We believe that overhead cost in current operations should remain fairly constant as revenues develop. Each dollar of revenue will have minimal offsetting overhead cost. If we can develop sufficient revenues, we could be profitable by the end of fiscal year 2008. Liquidity and Capital Resources As of October 31, 2007, we had cash or cash equivalents of $7,895, compared to cash or cash equivalents of $ -0- at October 31, 2006. Net cash used in operating activities was $7,000 for the fiscal quarter ended October 31, 2007 compared to $ -0- for the fiscal quarter ended October 31, 2006. We anticipate that overhead costs in current operations will remain fairly constant as we develop revenue. Cash flows used in investing activities were $-0- for the fiscal quarter ended October 31, 2007, compared to $ -0- for the fiscal quarter ended October 31, 2006. Cash flows from financing activities were $-0-for the fiscal quarter ended October 31, 2007, compared to $-0-for the fiscal quarter ended October 31, 2007. Over the next twelve months our capital costs will be approximately $10,000 to $12,000 primarily to expand our current operations. We plan to buy additional equipment to be used in our operations. We believe that our recent public offering will provide sufficient capital in the short term for our current level of operations, which includes becoming profitable. Additional resources will be needed to expand into additional locations. Otherwise, we do not anticipate needing to raise additional capital resources in the next twelve months. Until the current operations become cash flow positive, our officers and directors will fund the operations to continue the business. At this time we have no other resources on which to get cash if needed without their assistance. Our principle source of liquidity is our operations. Our variation in sales is based upon the level of our catering event activity and will account for the difference between a profit and a loss. Also business activity is closely tied to the economy of Denver and the U.S. economy. A slow down in entertaining activity will have a negative impact to our business. In any case, we try to operate with minimal overhead. Our primary activity will be to seek to expand the number of catering events and, consequently, our sales. If we succeed in expanding our customer base and generating sufficient sales, we will become profitable. We cannot guarantee that this will ever occur. Our plan is to build our Company in any manner which will be successful. - 13 - Plan of Operation We are currently in operation and have been since our inception. We will attempt to operate for the coming fiscal year at a profit or at break even. Currently, we are conducting business in only one location in the Denver Metropolitan area. We have no plans to expand into other locations or areas. We believe that we can achieve profitability as we are presently organized with sufficient catering business. If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources. Currently, we have sufficient capital to implement our proposed business operations or to sustain them for the next twelve months. If we can become profitable, we could operate at our present level indefinitely. To date, we have never had any discussions with any possible acquisition candidate nor have we any intention of doing so. Proposed Milestones to Implement Business Operations We plan to offer small office/home office business owners technical help for their accounting issues, computers, and general business issues. We plan to offer three main services: Hourly consulting; retainer contracts for specific skills, and project consulting. Hourly. We expect this to be the less traditional sort of short term assignment helping a client solve a problem. This form of service would include both emergency and non-emergency assistance. Retainer. We see this as the more traditional form of consulting, including regular business maintenance, statements, returns and filings. These services would include traditional management consulting with regard to accounting, computers and general business. Project. We see sees this to include such things as consulting on major purchases, computer system/network installation and testing, and major disaster recovery for computers. We have begun initially marketing our services but have no definitive arrangements at the present time. We plan to utilize the expertise and existing business relationships of our principal officer, Mr. Milonas to develop our opportunities. We plan to advertise in local newspapers and to use the contacts of Mr. Milonas to develop our business. All operational decisions will be made solely by Mr. Milonas. It should be noted, however, that we do not have any extensive history of operations. To the extent that management is unsuccessful in keeping expenses in line with income, failure to affect the events and goals listed herein would result in a general failure of the business. This would cause management to consider liquidation or merger. - 14 - No commitments to provide additional funds have been made by management or current shareholders. There is no assurance that additional funds will be made available to us on terms that will be acceptable, or at all, if and when needed. We expect to continue to generate and increase sales, but there can be no assurance we will generate sales sufficient to continue operations or to expand. We also are planning to rely on the possibility of referrals from customers and will strive to satisfy our customers. We believe that referrals will be an effective form of advertising because of the quality of service that we bring to customers. We believe that satisfied customers will bring more and repeat customers. In the next 12 months, we do not intend to spend any substantial funds on research and development and do not intend to purchase any large equipment. Recently Issued Accounting Pronouncements We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position, or cash flows. Seasonality We have found that our sales are impacted by seasonal demands for our services, with greater sales coming at the end of the calendar year and around major holidays. Critical Accounting Policies The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Such estimates and assumptions affect the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we evaluate estimates and assumptions based upon historical experience and various other factors and circumstances. We believe our estimates and assumptions are reasonable in the circumstances; however, actual results may differ from these estimates under different future conditions. We believe that the estimates and assumptions that are most important to the portrayal of our financial condition and results of operations, in that they require subjective or complex judgments, form the basis for the accounting policies deemed to be most critical to us. These relate to bad debts, impairment of intangible assets and long lived assets, contractual adjustments to revenue, and contingencies and litigation. We believe estimates and assumptions related to these critical accounting policies are appropriate under the circumstances; however, should future events or occurrences result in unanticipated consequences, there could be a material impact on our future financial conditions or results of operations. - 15 - ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this Quarterly Report on Form 10-QSB, we evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)). That evaluation was performed under the supervision and with the participation of its management, including our combined Chief Executive Officer and Chief Financial Officer. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that the Company's disclosure controls and procedures are effective to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by the SEC rules and forms, and that such information is accumulated and communicated to our management, including our certifying officer, to allow timely decisions regarding the required disclosure. There was no change in internal control over financial reporting identified in connection with the evaluation required under paragraph (d) of Rules 13a-15 or 15d-15 during the period covered by this Quarterly Report of Form 10-QSB that has materially affected or is reasonably likely to materially affect our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS There are no legal proceedings, to which we are a party, which could have a material adverse effect on our business, financial condition or operating results. ITEM 2. CHANGES IN SECURITIES None ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5. OTHER INFORMATION Not Applicable ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K Exhibits 3.1* Articles of Incorporation 3.2* Bylaws 31.1 Certification of CEO/CFO pursuant to Sec. 302 32.1 Certification of CEO/CFO pursuant to Sec. 906 * Previously filed with Form SB-2 Registration Statement, October 19, 2007. (b) Reports on Form 8-K. The Company filed no reports on Form 8-K during the fiscal quarter ended October 31, 2007. - 16 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has dully caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Mountain West Business Solutions , Inc. Date:December 14, 2007 By: /s/Matthew Milonas Chief Executive Officer Chief Financial Officer - 17 -
